MEMORANDUM OF DECISION.
The State appeals the decision of the District Court (Waterville) dismissing for want of prosecution the civil complaint charging Scott Hews with operating under the influence in violation of 29 M.R.S.A. § 1312-C (Supp.1984-1985). Our recent decision in State v. Freeman, 487 A.2d 1175 (Me.1985), declared 29 M.R.S.A. § 1312-C unconstitutional. Thus, the propriety of dismissing the complaint for want of prosecution aside, the dismissal was not in error.
The entry is:
Judgment affirmed.
All concurring.